


EXHIBIT 10.1








NEWELL RUBBERMAID INC.


DEFERRED COMPENSATION PLANS
TRUST AGREEMENT



Effective as of
June 1, 2013






TABLE OF CONTENTS
Page


I.
TRUST FUND    1

II.
PAYMENTS TO TRUST BENEFICIARIES    3

III.
THE TRUSTEE'S RESPONSIBILITY REGARDING PAYMENTS TO A

TRUST BENEFICIARY WHEN AN EMPLOYER COMPANY IS INSOLVENT    4
IV.
PAYMENTS TO COMPANY    5

V.
INVESTMENT OF TRUST FUND    5

V.
INCOME OF THE TRUST    6

VII.
ACCOUNTING BY THE TRUSTEE    6

VIII.
RESPONSIBILITY AND INDEMNIFICATION OF THE TRUSTEE    6

IX.
AMENDMENTS, ETC., TO PLAN    9

X.
REPLACEMENT OF THE TRUSTEE    9

XI.
AMENDMENT OR TERMINATION OF TRUST AGREEMENT    9

XII.
SPECIAL DISTRIBUTIONS    9

XIII.
GENERAL PROVISIONS    10

XIV.
NOTICES    12







NEWELL RUBBERMAID INC.
DEFERRED COMPENSATION PLANS
TRUST AGREEMENT

This Trust Agreement (the "Agreement") made effective as of the 1st day of June,
2013, by and between Newell Rubbermaid Inc., a Delaware corporation (the
"Company"), and The Northern Trust Company, an Illinois corporation (the
"Trustee").
WHEREAS, the Company, or an affiliate of the Company ("Affiliate"), has
established the plan or plans designated in Exhibit A hereto, which may be
updated by the Company from time-to-time (referred to herein, individually and
collectively, as any "Plan" or the "Plans"), pursuant to which the Company has
agreed to provide participants in the Plans (the "Participants") with certain
retirement benefits (hereinafter the entity for which a Participant provided
services, including the Company, shall be referred to as the "Employer
Company");
WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Plans with respect to the amounts payable thereunder (the amounts so
payable are collectively referred to as the "Benefits") to the Participants of
such Plans, and/or their respective beneficiaries (the Participants and their
respective beneficiaries are collectively referred to as the "Trust
Beneficiaries");
WHEREAS, pursuant to this Agreement the Company has established a trust (the
"Trust") and has transferred or will transfer to the Trust assets which shall be
held subject to the claims of the general creditors of each Employer Company to
the extent set forth in Article III until (i) paid in full to all Trust
Beneficiaries as Benefits in such manner and as specified in this Agreement,
unless a respective Employer Company is Insolvent (as that term is defined
below) at the time that such Benefits become payable or (ii) otherwise disposed
of pursuant to the terms of this Agreement; and
WHEREAS, an Employer Company shall be considered "Insolvent" for purposes of
this Agreement at such time as the Employer Company (i) is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code, as amended from
time to time, or (ii) is unable to pay its debts as they become due,
NOW, THEREFORE, the parties establish the Trust and agree that the Trust shall
be comprised, held and disposed of as follows:
I. TRUST FUND
1.1    This Trust shall be revocable; provided, however, it shall become
irrevocable upon a Change in Control of the Company, as defined in Section 1.3.
1.2    Subject to the claims of general creditors to the extent set forth in
Article III, the Company shall from time to time deposit with the Trustee, in
trust, cash or other property acceptable to the Trustee, including a letter of
credit, which shall become the principal of this Trust, to be held, administered
and disposed of by the Trustee as provided in this Agreement. Neither the
Trustee nor any Participant or Trust Beneficiary shall have any right to compel
such additional deposits.
1.3    Upon a Change in Control of the Company, the Company shall make a
contribution to the Trust in the amount required according to the terms of each
Plan, or if such Plan does not require a contribution to the Trust upon a Change
in Control, then as soon as administratively practicable following the
occurrence of a Change in Control, the Company shall contribute to the Trust an
amount equal to the aggregate account balance, determined as of the date of the
Change in Control, of all persons participating in such Plan. For purposes of
this Agreement, Change in Control shall have the meaning provided in Section 1.7
of the Newell Rubbermaid Inc. 2002 Deferred Compensation Plan, as amended and
restated effective January 1, 2004, and as further amended from time to time.
The Company shall immediately notify the Trustee in writing of any Change in
Control. The Trustee may conclusively rely upon such notice and shall have no
duty to determine whether a Change in Control has occurred.
1.4    The principal of the Trust and any earnings thereon shall be held in
trust separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes set forth in this Agreement. No Trust
Beneficiary shall have any preferred claim on, or any beneficial ownership
interest in, any assets of the Trust prior to the time that such assets are paid
to a Trust Beneficiary as Benefits as provided herein. Any rights created under
this Agreement shall be mere unsecured contractual rights of Trust Beneficiaries
with respect to the respective Employer Company. The obligation of the Employer
Companies to pay Benefits pursuant to this Agreement constitutes merely an
unfunded and unsecured promise to pay such Benefits.
1.5    The Company may at any time and from time to time make additional
deposits of cash or other property in the Trust to augment the principal to be
held, administered and disposed of by the Trustee as herein provided, but no
payment of all or any portion of the principal of the Trust or earnings thereon
shall be made to the Company or other person or entity on behalf of the Company
except as herein expressly provided. The Trustee shall have no duty to calculate
or enforce any funding obligations of the Company under this Trust Agreement,
and the duties of the Trustee shall be governed solely by the terms of the Trust
without reference to the terms of the Plan.
1.6    The Trust is intended to be a grantor trust, within the meaning of
section 671 of the Internal Revenue Code of 1986, as amended (the "Code"), or
any successor provision, and shall be construed accordingly. The purpose of the
Trust is to assure that the obligations to the Participants pursuant to each
Plan are fulfilled. The Trust is neither intended nor designed to qualify under
section 401(a) of the Code or to be subject to the provisions of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA").
1.7    At the written direction of the Company, the Trustee shall establish
separate subtrusts for separate Plans or groups of Participants covered by the
Trust. The Company shall be responsible for establishing and maintaining
accounts covering each Participant’s Benefits within such subtrust. At the
discretion of the Company, such subtrusts may reflect a segregation of
particular assets or may reflect an undivided interest in the assets of the
Trust, not requiring any segregation of assets. Whenever the separate subtrusts
are established, the then-existing assets of the Trust or affected portion
thereof, or the undivided interests in the assets of the Trusts, shall be
allocated among the subtrusts as directed by the Company. With respect to any
new contributions to the Trust by the Company after separate subtrusts have been
established, the Company shall designate the subtrust for which such
contributions are allocated. After separate subtrusts are established, assets
allocated to one subtrust may not be utilized to provide benefits under any
other subtrust until all benefits payable under such subtrust have been paid in
full. All payments from the Trust, including without limitation payments to
general creditors in the event an Employer Company becomes Insolvent and amounts
paid to the Company in accordance with Section 4.2, and all income, appreciation
or depreciation and expenses, shall be charged against the subtrusts and
Participant accounts as directed by the Company. The Company shall allocate
income, appreciation or depreciation and expenses to, and charge the payment of
Benefits against, the applicable Participant’s account. Notwithstanding the
distribution limitation in Section 4.2, once (i) all the Benefits payable from a
subtrust have been paid (as certified to in writing by the Company, upon which
certification the Trustee may conclusively rely), the Company may direct that
the assets of such subtrust be reallocated among the other subtrusts of the
Trust or be returned to the Company or (ii) all the Benefits payable from a
Participant’s account have been paid (as certified to in writing by the Company,
upon which certification the Trustee may conclusively rely), the Company may
direct that the assets of such account be reallocated among other Participant
accounts or be returned to the Company.
1.8    Notwithstanding Sections 1.2, 1.3 or 1.7, no contribution or allocation
shall be required or made if such contribution (or allocation to a sub-trust)
would violate the provisions of Internal Revenue Code Section 409A ("Section
409A") and any applicable authorities promulgated thereunder; provided, however,
that any contribution that is not made as may otherwise be required by Sections
1.2 and 1.3 shall be made once such contribution would no longer violate Section
409A. The Company shall be solely responsible for any determinations required
under this Section 1.8.
II.     PAYMENTS TO TRUST BENEFICIARIES
2.1    Provided that the respective Employer Company is not Insolvent, the
Trustee shall from time to time, upon the direction of the Company make payments
of Benefits to each Trust Beneficiary from the assets of the Trust in accordance
with the direction received from the Company.
2.2    The Trustee shall continue to pay Benefits to the Trust Beneficiaries in
accordance with Section 2.1 until the assets of the Trust are depleted. The
Trustee shall have no duty to determine whether any current payment by the
Trustee under the terms of this Agreement would deplete the assets of the Trust
below the amount necessary to provide adequately for Benefits to be payable in
the future, and the Trustee shall make the current payment when due. If, after
application of the preceding sentence, amounts in the Trust are not sufficient
to provide for full payment of the Benefits to which any Trust Beneficiary is
entitled as provided in this Agreement, the Company (or the Employer Company at
the direction of the Company) shall make the balance of each such payment
directly to the Trust Beneficiary as it becomes due.
2.3    The Employer Company or an Affiliate may make payments of Benefits
directly to each or any Trust Beneficiary. The Employer Company shall notify the
Trustee in writing of its decision to pay Benefits directly at least 10 days
prior to the time amounts are due to be paid to a Trust Beneficiary and may be
reimbursed from the Trust upon submission of the Company's certification to the
Trustee that the payments were properly made (upon which certification the
Trustee may conclusively rely).
2.4    Nothing in this Agreement shall in any way diminish any rights of any
Trust Beneficiary to pursue such Trust Beneficiary's rights as a general
creditor of the respective Employer Company with respect to Benefits or
otherwise, and the rights of each Trust Beneficiary under the respective Plan
shall in no way be affected or diminished by any provision of this Agreement or
action taken pursuant to this Agreement, except that any payment actually
received by any Trust Beneficiary shall reduce dollar‑per‑dollar amounts
otherwise due to such Trust Beneficiary pursuant to such Plan. The Company shall
be solely responsible for determining any amounts due to Trust Beneficiaries
under the applicable Plan, and the Trustee may conclusively rely on any such
determinations made by the Company.
2.5    The Company shall have the sole responsibility for all tax withholding
filings and reports. The Trustee shall withhold such amounts from distributions
as the Company directs and shall follow the instructions of the Company with
respect to remission of such withheld amounts to the appropriate governmental
authorities.
III.     THE TRUSTEE'S RESPONSIBILITY REGARDING PAYMENTS TO
A TRUST BENEFICIARY WHEN AN EMPLOYER COMPANY IS INSOLVENT
3.1    At all times during the continuance of this Trust, the principal and
income of the Trust shall be subject to claims of the general creditors of the
respective Employer Companies to the extent set forth in Sections 3.1 and 3.2.
The Board of Directors, CEO or highest ranking officer of an Employer Company
shall have the duty to inform the Trustee in writing of that Employer Company's
Insolvency. If a person claiming to be a creditor of an Employer Company alleges
in writing to the Trustee that the Employer Company has become Insolvent, the
Trustee shall determine whether that Employer Company is Insolvent and, pending
such determination, the Trustee shall discontinue payment of benefits to all
Trust Beneficiaries, provided, however, that the Company may direct the Trustee
to continue making payments to one or more Trust Beneficiaries. Unless the
Trustee has actual knowledge of an Employer Company's Insolvency, or has
received notice from an Employer Company or a person claiming to be a creditor
alleging that an Employer Company is Insolvent, the Trustee shall have no duty
to inquire whether the Employer Company is Insolvent. The Trustee may in all
events rely on such evidence concerning the Employer Company's solvency as may
be furnished to the Trustee and that provides the Trustee with a reasonable
basis for making a determination concerning the Employer Company's solvency.
3.2    If at any time the Trustee has been notified or has determined that an
Employer Company is Insolvent, the Trustee shall discontinue payments to Trust
Beneficiaries pursuant to Section 3.1 and shall hold all the assets of the Trust
for the benefit of the Employer Company's general creditors, provided, however,
in the event the Company determines that only a portion of the Trust assets are
subject to claims of the Employer Company’s creditors, the Company shall direct
the Trustee to transfer such assets to a separate account to be held for the
benefit of the Employer Company’s general creditors. The Trustee shall pay Trust
assets to the extent necessary to satisfy the claims of the creditors of the
Employer Company as a court of competent jurisdiction may direct. If the Trustee
has discontinued or refrained from making payments to any Trust Beneficiary
pursuant to Section 3.1, the Trustee shall pay or resume payments to such Trust
Beneficiary in accordance with this Agreement if the Trustee has determined that
the Employer Company is not Insolvent (or is no longer Insolvent) or pursuant to
the order of a court of competent jurisdiction.
Any direction from the Company to continue payments or segregate assets pursuant
to Sections 3.1 and 3.2 shall constitute a representation and warranty from the
Company that it has determined, on advice of counsel, that such direction will
not cause the Trust to fail to satisfy the provisions of Sections 12.1(a), (b)
or (c) hereof.
3.3    If the Trustee is precluded from paying Benefits from the Trust assets
pursuant to Section 3.1 and such prohibition is subsequently removed, the
Trustee shall, to the extent not inconsistent with an order from a court of
competent jurisdiction, pay the aggregate amount of all Benefits that would have
been paid to the Trust Beneficiaries in accordance with this Agreement during
the period of such prohibition, less the aggregate amount of Benefits otherwise
paid to any Trust Beneficiary by the Company or an Affiliate during any such
period, together with interest on the delayed amount determined at a rate equal
to the rate actually earned (including, without limitation, market appreciation
or depreciation, plus receipt of interest and dividends) during such period with
respect to the assets of the Trust corresponding to such net amount delayed. The
Company shall instruct the Trustee as to such amounts to be paid (if any).


3.4    In no event shall "actual knowledge" be deemed to include knowledge of
the Company's credit status held by banking officers or banking employees of the
Trustee which has not been communicated to the trust department employees of the
Trustee. The Trustee may appoint an independent accounting, consulting or law
firm to make any determination of solvency required by the Trustee under this
Article III. In such event, the Trustee may conclusively rely upon the
determination by such firm and shall be responsible only for the prudent
selection of such firm.


IV.     PAYMENTS TO COMPANY
4.1    After the occurrence of a Change in Control (as defined in Section 1.3),
except to the extent expressly contemplated by Sections 2.3, 1.7 and this
Article IV, the Company shall have no right or power to direct the Trustee to
return any of the Trust assets to the Company before all payments of Benefits
have been made to all Trust Beneficiaries as provided in this Agreement;
provided, however, as set forth in Section 1.7, the Company may direct repayment
of any amount allocated to an account with respect to any Participant whose
Benefit has been paid in full or to any Participant who is no longer entitled to
a Benefit under any Plan. The Trustee shall be entitled to rely conclusively
upon the Company's written certification that all such payments have been made
or that the Participant is no longer entitled to a Benefit.
4.2    Prior to a Change in Control of the Company (as defined in Section 1.3),
the Company may request the return of all or a portion of any amounts
contributed to the Trust. From time to time after a Change in Control (as
defined in Section 1.3), the Company may determine for purposes of this Section
4.2 the aggregate value of all account balances (vested and non-vested) of the
Trust Beneficiaries under the Plans ("Fully Funded Amount") and the fair market
value of the Trust assets. The Company shall pay the fees of any appraiser
engaged to value any property held in the Trust. Thereafter, upon the direction
of the Company, the Trustee shall pay to the Company the excess, if any, of the
fair market value of the Trust assets over 110% of the Fully Funded Amount;
provided, however, that if such payment would leave the Trustee with
insufficient liquid assets to pay all premiums due and to become due on any life
insurance policies held in the Trust, Trustee fees and expenses then due and
owing (and for a period of twenty-four months thereafter), or any other amounts
due and payable under the Trust, the Trustee may (but shall not be required to)
retain sufficient liquid assets to pay such amounts. The Company shall be solely
responsible for any appraisals performed hereunder, and the Trustee may
conclusively rely on any direction to return excess funds to the Company.
4.3    The Company shall have the right at any time, and from time to time in
its sole discretion, to substitute assets of equal fair market value for any
assets held by the Trust. This right is exercisable by the Company in a
nonfiduciary capacity without the approval or consent of any person in a
fiduciary capacity. The Trustee shall have no responsibility for determining
whether such right has been properly exercised or for any investment losses that
may result from its exercise.
V.     INVESTMENT OF TRUST FUND
5.1    Except as provided in Section 5.2, the Company shall have sole investment
discretion and responsibility for the assets of the Trust, and the Trustee shall
invest and reinvest, and act with respect to, the assets of the Trust only as
directed by the Company in writing from time to time and shall have no
investment review responsibility therefor, and the Trustee shall not consider
the propriety of holding or selling, or vote such assets other than as directed
by Company; provided, however, that if the Trustee shall not have received
contrary instructions from the Company, the Trustee shall invest for short term
purposes any cash in its custody in bonds, notes and other evidences of
indebtedness having a maturity date not beyond five years from the date of
purchase, United States Treasury bills, commercial paper, bankers' acceptances
and certificates of deposit, and undivided interests or participations therein,
and participations in regulated investment companies for which the Trustee or
its affiliate is the adviser.
5.2    Subject to such written investment guidelines issued by the Company, the
Trustee shall have investment discretion and responsibility for those assets of
the Trust for which it accepts such responsibility in writing to the Company;
provided, however, that the Trustee shall not have investment discretion for any
Company insurance policies or contracts, investment discretion and
responsibility for which shall be retained by the Company as provided in Section
5.1.
5.3    The Trustee shall have the power to invest the assets of the Trust, in
accordance with the provisions of Sections 5.1 and 5.2. The Trustee shall not be
liable for any failure to maximize income on such portion of the Trust assets as
may be from time to time be invested or reinvested as set forth above, nor for
any loss of principal or income due to the liquidation of any investment that
the Company directs as necessary to make payments or to reimburse expenses under
the terms of this Agreement.
5.4    The Trustee shall have all rights conferred upon trustees under Illinois
law with respect to the investment of the trust assets.
VI.     INCOME OF THE TRUST
6.1    During the continuance of this Trust, all net income of the Trust shall
be retained in the Trust.
VII.     ACCOUNTING BY THE TRUSTEE
7.1    The Trustee shall maintain such books, records and accounts as may be
necessary for the proper administration of the Trust assets, including such
specific records as shall be agreed upon in writing by the Company and the
Trustee. Within 60 days following the close of each calendar year that includes
or commences after the date of this Trust until the termination of this Trust or
the removal or resignation of the Trustee (and within 60 days after the date of
such termination, removal or resignation), the Trustee shall render to the
Company an accounting with respect to the Trust assets as of the end of the then
most recent calendar year (and as of the date of such termination, removal or
resignation, as the case may be). The Trustee shall furnish to the Company on a
quarterly basis (or on such other periodic basis as the Company and the Trustee
shall agree to in writing from time to time) and in a timely manner such
information regarding the Trust as the Company shall require for purposes of
preparing its statements of financial condition. Upon the written request of the
Company, the Trustee shall deliver to the Company a written report setting forth
the amount held in the Trust and a record of the deposits made to the Trust by
the Company. In the absence of the filing in writing with the Trustee by the
Company of exceptions or objections to any account required under this Section
7.1 within 90 days, the Company shall be deemed to have approved such account;
in such case, or upon the written approval by the Company of any such account,
the Trustee shall be released, relieved and discharged with respect to all
matters and things set forth in such account as though such account had been
settled by the decree of a court of competent jurisdiction. The Trustee may
conclusively rely on determinations of the Company of valuations for assets of
the Trust for which there is no readily available sources from which the fair
market value may be obtained and on determinations of the issuing insurance
company of valuations for insurance contracts/policies.
VIII.     RESPONSIBILITY AND INDEMNIFICATION OF THE TRUSTEE
8.1    The duties and responsibilities of the Trustee shall be governed solely
by and limited to those expressly set forth in this Agreement without reference
to the terms of any Plan, and no implied covenants or obligations shall be read
into this Agreement against the Trustee.
8.2    If all or any part of the Trust assets are at any time attached,
garnished, or levied upon by any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in case any order, judgment or decree
shall be made or entered by a court affecting such property or any part of such
property, then and in any of such events the Trustee shall be authorized to rely
upon and comply with any such order, judgment or decree, and it shall not be
liable to the Company or any Trust Beneficiary by reason of such compliance even
though such order, judgment or decree subsequently may be reversed, modified,
annulled, set aside or vacated.
8.3    The Trustee shall act with the care, skill, prudence and diligence under
the circumstances then prevailing that a prudent man acting in a like capacity
and familiar with such matters would use in the conduct of an enterprise of a
like character and with like aims; provided, however, that the Trustee shall
incur no liability to anyone for any action taken or not taken pursuant to the
terms of this Agreement, except to the extent such liability arises directly
from the Trustee’s negligence or willful misconduct in the performance of
responsibilities specifically allocated to it under the Agreement (including the
failure to carry out in accordance with its terms any direction provided by the
Company in accordance with the terms of the Agreement). Each of the Company and
the Trustee shall discharge its responsibilities in accordance with the terms of
this Agreement.
8.4    The Trustee may select and consult with legal counsel (who shall not be
counsel for the Company) with respect to any of its duties or obligations
hereunder.
8.5    The Trustee shall be reimbursed by the Company for its reasonable
expenses incurred in connection with the performance of its duties (including,
but not limited to, the fees and expenses of counsel, accountants and others
incurred pursuant to Sections 3.1, 8.4 or 8.11 for which the Company has
received prior written notice from the Trustee, provided that such notice shall
only be provided with respect to fees and expenses of an individual professional
retained in accordance with the aforementioned sections and for which the
Trustee reasonably expects such fees and expenses to exceed $5,000) and shall be
paid fees as agreed to in writing by the Company on the one hand and the Trustee
on the other hand, from time to time for the performance of its duties
hereunder.
8.6    The Company (which has the authority to do so under the laws of its state
of incorporation), agrees to indemnify and defend and hold harmless the Trustee
from and against any and all liabilities, suits, damages, losses, claims or
expenses incurred of whatsoever kind and nature (including, but not limited to,
expenses of investigation and fees and disbursements of legal counsel to the
Trustee, and further including any taxes imposed on the Trust assets or income
of the Trust) which may be imposed upon, asserted against or incurred by The
Northern Trust Company at any time: (1) by reason of its carrying out its
responsibilities or providing services under this Agreement, or its status as
the Trustee, or by reason of any act or failure to act under this Agreement,
except to the extent that any such liability, loss, claim, suit or expense
arises directly from the Trustee's negligence or willful misconduct in the
performance of responsibilities specifically allocated to it under the
Agreement, or (2) by reason of the Trust's failure to qualify as a grantor trust
under the IRS grantor trust rules or a Plan's failure to qualify as an excess
benefit or top-hat plan exempt from all or Parts 2, 3, and 4 of Title 1 of
ERISA. The Trustee shall not be required to undertake or to defend any
litigation or arbitration arising in connection with this Agreement unless: (i)
the Trustee consents to such undertaking (which consent shall not be
unreasonably withheld); and (ii) it be first indemnified by the Company against
its prospective costs, expenses and liabilities (including, without limitation,
attorneys' fees and expenses), and the Company agrees to indemnify the Trustee
and be primarily liable for such costs, expenses and liabilities to the extent
the Trustee provides notice of such fees and expenses where practicable. Any
amount payable to the Trustee under Section 8.5 or this Section 8.6 shall be
paid from the assets of the Trust. In the event the assets of the Trust are
insufficient to cover such amounts, the Trustee shall be paid by the Company
promptly upon demand by the Trustee, and within 30 days of such demand (unless
the Company objects in writing to the payment of all or a portion of the amount
demanded). In the event that payment is made to the Trustee from the Trust
assets, the Trustee shall promptly notify the Company in writing of the amount
of such payment. The Company agrees that, upon receipt of such notice, it will
deliver to the Trustee to be held in the Trust an amount in cash equal to any
payments made from the Trust assets to the Trustee pursuant to Section 8.5 or
this Section 8.6. The failure of the Company to transfer any such amount shall
not in any way impair the Trustee's right to indemnification, reimbursement and
payment pursuant to Section 8.5 or this Section 8.6. This paragraph shall
survive the termination of this Agreement.
8.7    At the direction of the Company, the Trustee may vote any stock or other
securities and exercise any right appurtenant to any stock, other securities or
other property it holds, either in person or by general or limited proxy, power
of attorney or other instrument.
8.8    The Trustee may hold securities in bearer form and may register
securities and other property held in the Trust fund in its own name or in the
name of a nominee, combine certificates representing securities with
certificates of the same issue held by the Trustee in other fiduciary
capacities, and deposit, or arrange for deposit of, property with any
depository; provided that the books and records of the Trustee shall at all
times show that all such securities are part of the assets of the Trust.
8.9    All rights associated with assets of the Trust shall be exercised by the
Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with the Participants.
8.10    The Trustee may exercise all rights appurtenant to any letter of credit
made payable to the Trustee of the Trust for the benefit of the Trust in
accordance with the terms of such letter of credit.
8.11    The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals, who may be agents,
accountants, actuaries, investment advisors, financial consultants, or otherwise
act in a professional capacity, as the case may be, for the Company or with
respect to a Plan, to assist the Trustee in performing any of its duties. All
expenses in connection with this Section shall be allowed as authorized expenses
of the Trust, and if the Trust assets are not sufficient to cover such expenses,
shall be payable by the Company.
8.12    (a)    As directed by the Company, the Trustee shall take all actions in
order to collect any life insurance, annuity, or other benefits or payments of
which the Trust is the designated beneficiary. The Company shall pay directly
all premiums and other charges due thereon in a timely manner, or direct the
Trustee to pay all such premiums and charges that are not so paid by the
Company. To the extent the Trust contains cash or its equivalent readily
available for such purpose or policy loans and/or dividends are available, the
Trustee shall pay premiums due with such cash or its equivalent or policy loans
and/or dividends, as directed by the Company. If the Trust does not have
sufficient cash or its equivalent readily available and policy loans and
dividends are not available, then the Company shall direct the Trustee to
liquidate other assets held in the Trust to generate the necessary cash.
(b)    The Trust shall be named sole owner and beneficiary of each life
insurance policy held in the Trust and shall have full authority and power to
exercise all rights of ownership relating to the policy, except the Trustee
shall have no power, other than in accordance with Articles IV and XI hereof, to
name a beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor trustee, to lend to any person the proceeds of any borrowing against
such policy or to surrender any policy or allow any policy to lapse at any time
when there are other assets in the Trust that can be disposed of or otherwise
used to generate any cash necessary to maintain the policy.
(c)    The Trustee shall have the power, at the direction of the Company (upon
which direction the Trustee may conclusively rely), to exchange that portion, if
any, of the life insurance coverage on any Participant that is in excess of the
amount of such coverage necessary to provide sufficient proceeds to pay the
corresponding amount of Benefits, for additional life insurance coverage on
other Participants. At the direction of the Company, the Trustee shall also have
the power to acquire additional life insurance coverage on Participants through
application for new life insurance.
IX.     AMENDMENTS, ETC., TO PLAN
9.1    Any amendment, restatement, successor or other change in a Plan or the
addition of a new Plan that would materially increase the responsibilities or
liabilities of the Trustee or materially change its rights and duties shall also
require the written consent of the Trustee.


X.     REPLACEMENT OF THE TRUSTEE
10.1    The Trustee may resign and be discharged from its duties after providing
not less than 90 days' notice in writing to the Company. The Trustee may be
removed at any time upon notice in writing by the Company. A replacement or
successor trustee shall be appointed by the Company. No such removal or
resignation shall become effective until the effectiveness of the acceptance of
the Trust by a successor trustee designated in accordance with this Article X.
If no successor trustee is appointed within a reasonable period of time, the
Trustee shall petition a court of competent jurisdiction to appoint a successor
trustee or for instructions. Upon the acceptance of the Trust by a successor
trustee, the Trustee shall release all of the moneys and other property (net of
a reserve for such amount as may be necessary for the payment of the Trustee's
fees and expenses incurred prior to the successor trustee's acceptance) in the
Trust to its successor, who after such time shall for all purposes of this
Agreement be considered to be the "Trustee." In the event of its removal or
resignation, the Trustee shall duly file with the Company a written statement or
statements of accounts and proceedings as provided in Section 7.1 for the period
since the last previous accounting of the Trust.


XI.     AMENDMENT OR TERMINATION OF TRUST AGREEMENT
11.1    This Agreement may be amended at any time and to any extent by a written
instrument executed by the Trustee and the Company; provided, however, that no
amendment shall have the effect of (a) making the Trust revocable after it has
become irrevocable under Section 1.1 or (b) altering Section 8.12(b) or 11.2
hereof. Following the occurrence of a Change in Control, as defined in Section
1.3, the Trust may only be amended if the amendment is approved in writing by a
group of Participants who constitute one-half of all Participants whose Benefits
payable under the Trust also represent at least 50% of all Benefits payable to
all Participants under the Trust, as of the effective date of such amendment, as
certified to in writing by the Company (upon which certification the Trustee may
conclusively rely).
11.2    The Trust shall terminate at such time as the Trust no longer contains
any assets.
XII.     SPECIAL DISTRIBUTIONS
12.1    It is intended that (a) the creation of, transfer of assets to, and
irrevocability of, the Trust will not cause any Plan to be other than "unfunded"
for purposes of Title I of ERISA, (b) transfers of assets to the Trust will not
be transfers of property for purposes of Section 83 of the Code, or any
successor provision thereto, nor will such transfers or irrevocability cause a
currently taxable benefit to be realized by a Trust Beneficiary pursuant to the
"economic benefit" doctrine and (c) pursuant to Section 451 of the Code and
Section 409A of the Code, or any successor provision thereto, amounts will be
includable as compensation in the gross income of a Trust Beneficiary in the
taxable year or years in which such amounts are actually distributed or made
available to such Trust Beneficiary by the Trustee.
12.2    Notwithstanding anything to the contrary contained in the Plan, if the
Company obtains an opinion of tax counsel selected by the Company to the effect
that based upon any of the following occurring after the date of this Agreement
(a) a change in the federal tax or revenue laws, (b) a decision in a controlling
case, (c) a published ruling or similar announcement issued by the Internal
Revenue Service, (d) a regulation issued by the Secretary of the Treasury, (e) a
decision by a court of competent jurisdiction involving a Trust Beneficiary, or
(f) a closing agreement made under Section 7121 of the Code, or any successor
provision thereto, that is approved by the Internal Revenue Service and involves
a Trust Beneficiary, it is more likely than not that an amount is includible in
the gross income of a Trust Beneficiary in a taxable year that is prior to the
taxable year or years in which such amount would, but for this Section 12.2,
otherwise actually be distributed or made available to such Trust Beneficiary by
the Trustee, then, to the extent the Company determines in its sole discretion
for purposes of this Trust Agreement that it is permitted under Section 409A of
the Code and any regulations or other guidance issued thereunder, the Company
shall direct the Trustee to distribute to each affected Trust Beneficiary an
amount equal to the amount determined to be includible in gross income in such
prior taxable year. The Company shall seek such an opinion of tax counsel if and
only if requested to do so by the written consent of the Participants. The
Trustee shall have no responsibility for ensuring that any such opinion has been
obtained or any such distribution is permitted and shall follow the directions
of the Company with respect to such distributions as if such direction was
provided pursuant to Article II.
12.3    Notwithstanding anything to the contrary contained in any Plan, if a
Trust Beneficiary provides evidence satisfactory to the Company demonstrating
that, as a result of an assertion by the Internal Revenue Service, a final
nonappealable binding determination has been made with respect to a taxable year
of such Trust Beneficiary that an amount is includible in the gross income of
such Trust Beneficiary in a taxable year that is prior to the taxable year in
which such amount would, but for this Section 12.3, otherwise actually be
distributed or made available to such Trust Beneficiary by the Trustee, then, to
the extent the Company determines in its sole discretion for purposes of this
Trust Agreement that it is permitted under Section 409A of the Code and any
regulations or other guidance issued thereunder, the Company may direct the
Trustee to distribute to such Trust Beneficiary an amount equal to such amount
determined by the Internal Revenue Service to be includible in gross income in
such prior taxable year. The Trustee shall have no responsibility for ensuring
that any such opinion has been obtained or any such distribution is permitted
and shall follow the directions of the Company with respect to such
distributions as if such direction was provided pursuant to Article II.
XIII.     GENERAL PROVISIONS
13.1    The Company shall, at any time and from time to time, upon the
reasonable request of the Trustee, provide information, execute and deliver such
further instruments and do such further acts as may be necessary or proper to
effectuate the purposes of this Trust. Any action required to be taken by the
Company shall be by (i) resolution of its board of directors or (ii) by the
written direction of one or more of its president, any vice president or
treasurer or assistant treasurer, or (iii) by such other person or persons as
shall be authorized by one or more of its president, any vice president or
treasurer or assistant treasurer or by resolution of its board of directors,
which resolution shall be filed with the Trustee. The Trustee may take or omit
to take any action in accordance with written direction purporting to be signed
by such an officer of the Company or other authorized person, or in reliance
upon a certified copy of a resolution of the board of directors which the
Trustee believes to be genuine. The Trustee shall have no responsibility for any
action taken by the Trustee in accordance with any such resolution or direction.
13.2    Each Exhibit referred to in this Agreement shall become a part of this
Agreement and is expressly incorporated by reference upon delivery to and
receipt by the Trustee.
13.3    This Agreement sets forth the entire understanding of the parties with
respect to its subject matter and supersedes any and all prior agreements,
arrangements and understandings between the parties. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and legal representatives.
13.4    This Agreement shall be governed by and construed in accordance with the
laws of Illinois, without giving effect to the principles of conflict of laws
thereof.
13.5    If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
13.6    (a)    The preamble to this Agreement shall be considered a part of the
agreement of the parties as if set forth in a section of this Agreement.
(b)    The headings and table of contents contained in this Agreement are solely
for the purpose of reference, are not part of the agreement of the parties and
shall not in any way affect the meaning or interpretation of this Agreement.
13.7    The right of any Trust Beneficiary to any benefit or to any payment may
not be anticipated, assigned (either at law or in equity), alienated or subject
to attachment, garnishment, levy, execution or other legal or equitable process
except as required by law. Any attempt by any Trust Beneficiary to anticipate,
alienate, assign, sell, transfer, pledge, encumber or charge the same shall be
void. The Trust assets shall not in any manner be subject to the debts,
contracts, liabilities, engagements or torts of any Trust Beneficiary.
13.8    Any dispute between the Participants and the Company or the Trustee as
to the interpretation or application of the provisions of this Agreement and
amounts payable may, at the election of any party to such dispute (or, if more
than one Participant is such a party, at the election of two‑thirds of such
Participants), be determined by binding arbitration in accordance with the JAMS
Comprehensive Arbitration Rules and Procedures then in effect; provided,
however, this Section 13.8 shall not be construed to limit the Company's right
to interpret each Plan in accordance with its terms. Judgment may be entered on
the arbitrator's award in any court of competent jurisdiction. The fees and
expenses (including reasonable attorney's fees and expert fees) incurred in the
arbitration shall be paid as directed by the arbitrator. However, all of the
Trustee's fees and expenses incurred in any arbitration or enforcement
proceeding to resolve a dispute between the Company and a Trust Beneficiary
shall be allowed as an administrative expense of the Trust.
13.9    The Trustee shall have no liability for any losses arising out of delays
in performing the services it renders under this Agreement when such losses
result from events beyond its control, including without limitation,
interruption of the business of the Trustee due to acts of God, acts of
governmental authority, acts of war, riots, civil commotions, insurrections,
labor difficulties (including, but not limited to, strikes and other work
slippages due to slow-downs), any action of any courier or utility, mechanical
or other malfunction, and electronic interruption.
XIV.     NOTICES
For all purposes of this Agreement, any communication, including without
limitation, any notice, consent, report, demand or waiver required or permitted
to be given shall be in writing and shall be effective upon receipt of such
notice and may be delivered (i) personally, (ii) by facsimile, or (iii) by mail
and addressed as follows:


If to the Company, to:
Newell Rubbermaid Inc.
 
c/o Michael R. Peterson
3 Glenlake Parkway
Atlanta, GA 30328
Telephone: (770) 418-7737
Fax: (770) 677-8737
michael.peterson@newellco.com
 
 
If to the Trustee, to:
The Northern Trust Company
c/o Brian Voirol
50 South La Salle Street, MB28
Chicago, IL  60603
Telephone: (312) 557-3213
Fax: (312) 630-6062
bv4@ntrs.com



provided, however, that if any party or such party's successors shall have
designated a different address by notice to the other parties, then to the last
address so designated.
IN WITNESS WHEREOF, the Company and the Trustee have caused this Agreement to be
executed on its behalf as of the date first above written.

 
NEWELL RUBBERMAID INC.
 
 
 
Signature/s/ James M. Sweet
 
Name: James M. Sweet
 
Title: Executive Vice President, Human Resources and Corporate Communications
 
Date: June 1, 2013
 
 



The undersigned, John K. Stipancich, does hereby certify that he/she is the duly
elected, qualified and acting Secretary of Newell Rubbermaid Inc. (the
“Company”) and further certifies that the person whose signature appears above
is a duly elected, qualified and acting officer of the Company with full power
and authority to execute this Trust Agreement on behalf of the Company and to
take such other actions and execute such other documents as may be necessary to
effectuate this Agreement.


/s/ John K. Stipancich
Secretary
Newell Rubbermaid Inc.




THE NORTHERN TRUST COMPANY
 
Signature: /s/ Brian Voirol
Name: Brian Voirol
Title: Vice President
Date: June 5, 2013
 



EXHIBIT A


PLANS


Newell Co. Deferred Compensation Plan (1980)


Rubbermaid Incorporated Deferred Compensation Plan (1985/1987)


Rubbermaid Incorporated Deferred Compensation Plan (1990/1992)


Newell Rubbermaid Inc. 2002 Deferred Compensation Plan


Newell Rubbermaid Inc. 2008 Deferred Compensation Plan
















877359.3

-1-